Name: Commission Regulation (EEC) No 3885/86 of 19 December 1986 amending Regulation (EEC) No 639/86 fixing for 1986 the initial quotas for imports into Portugal of certain vegetables from the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /16 Official Journal of the European Communities 20. 12. 86 COMMISSION REGULATION (EEC) No 3885/86 of 19 December 1986 amending Regulation (EEC) No 639/86 fixing for 1986 the initial quotas for imports into Portugal of certain vegetables from the Canary Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 502/86 of 25 February 1986 laying down detailed rules for quantita ­ tive restrictions on the import into Portugal of certain agricultural products from the Canary Islands ('), and in particular Article 3 thereof, Whereas, under Protocol 2 to the Act of Accession and abovementioned Regulation (EEC) No 502/86, Portugal is authorized to maintain restrictions on imports of certain products from the Canary Islands ; Whereas Commission Regulation (EEC) No 639/86 (2) fixes in particular the initial quotas for 1986 ; whereas the rate laid down for the increase in quotas opened for imports into Portugal from the Community as constituted at 31 December 1985 should be used for establishing the quota for 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 639/86 is hereby amended as follows : 1 . In the title, 'fixing for 1986 the initial quotas' is replaced by 'fixing the quotas'. 2 . Article 1 is replaced by the following : 'Article 1 The quotas which Portugal may apply to imports of certain vegetables from the Canary Islands for 1987 shall be as shown as in the Annex hereto.' 3 . The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1 . 3 . 1986, p . 49 . (2) OJ No L 60, 1 . 3 . 1986, p . 30 . 20 . 12. 86 Official Journal of the European Communities No L 361 /17 ANNEX 'ANNEX (tonnes) CCT heading No Description Quotafor 1987 07.01 ex H. Onions, shallots and other :  Onions, from 1 August to 30 November 68 M. Tomatoes : ex I. From 1 November to 14 May :  From 1 December to 14 May ex II. From 15 May to 31 October  From 15 to 31 May 180'